Title: From Thomas Jefferson to St. George Tucker, 16 December 1792
From: Jefferson, Thomas
To: Tucker, St. George



Dear Sir
Philadelphia Dec. 16. 1792.

The bearer hereof, Mr. Edwards, son of the Senator of that name from Kentuckey, goes to Williamsburg for the benefit of your law school. He is a young gentleman of good understanding, considerable reading, and great thirst after knowlege. As such permit me to recommend him to your notice and patronage, and to your aid in the article of books which generally forms a difficulty with young men not yet furnished themselves. I am persuaded that any friendly offices you may be so good as to render him, will be worthily placed and ultimately produce satisfaction to yourself. I am happy in every occasion of renewing to you assurances of those sentiments of esteem & respect with which I am Dear Sir your friend & servant

Th: Jefferson

